Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2013/0200553 A1, hereinafter Yamada) in view of Yang et al. (US 2019/0227429 A1, hereinafter Yang) and Villalpando-Paez et al. (US 2019/0031939 A1, hereinafter Villalpando-Paez).
Regarding Claims 1-2 and 8, Yamada teaches in [0006] using a master mold to form an imprint mask that is then used to create an impinted NIL material layer, including applying a release layer via a plasma containing fluorine (per [0073]).
However, while it is unclear whether Yamada ensures the shape of the NIL material layer is unchanged while removing the imprint mask, Yang in analogous art pertaining to imprinting teaches in [0052] that is a known goal to maintain existing shapes by making the imprint mask have a lower surface energy than the material being imprinted, thereby improving the degumming process.
Therefore, it would have been obvious to ensure, per Yang, that Yamada’s mask has a lower surface energy and does not change the shape of the material layer while being removed to improve the degumming process.
However, while the previous combination is silent on graphitized carbon, Villalpando-Paez teaches in [0014] that it is known within a variety of fields (per [0002]) that graphitized carbon has a notably low surface energy, and thus would have been obvious to achieve the low surface energy as motivated Yang via a graphitized carbon layer.

Regarding Claim 7, as shape-stable technology has been identified, the imprinted NIL material is clearly capable of being unaffected by a second imprint layer as claimed, thus meeting the claimed limitations. (The claim only requires some hypothetical level of capability.)

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Yang, and Villalpando-Paez, and in view of Raby et al. (US 2008/0274323 A1, hereinafter Raby).
Regarding Claims 1-8, Yamada, Yang, and Villalpando-Paez teach the method as applied above, but are silent on using fluorocarbons or UV light as claimed to modify the imprint mask.
In analogous art pertaining to imprinting, Raby teaches in [0026] that C4F8 or UV light is appropriate to achieve low surface energies. 
Therefore, it would have been obvious to use either technique to achieve low surface energies to prevent changing the shape of the material layer.
While Raby is silent on UV wavelengths, it would have been obvious to use vacuum UV light wavelengths, as finding the optimum or workable range requires only ordinary skill in the art, and it would have been obvious to do so to ensure the low surface energy is generated as required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743